Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 7/19/22 are acknowledged; claims 1-4 and 6-12 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 20080303363) in view of Gok (WO 2013055300).
CLAIM 1:  Alston discloses an apparatus for storing and supplying electrical energy to at least one energy system on a floating vessel.  The apparatus comprises a flywheel (20) configured to store electrical energy from and supply electrical to the le at least one energy system.  A support (65) for the flywheel positioned on the floating vessel; at least one tilt sensor (108) for measuring an angle of slope relative to the Earth, the at least one tilt sensor being arranged configured to detect a change of an angle of slope of the floating vessel relative to the Earth (see paragraph 0041); and at least one driver (64) coupled between the floating vessel and the support configured to rotate the support for maneuvering the support relative to the floating vessel (paragraph 0040), based on the measured angle of slope from the at least one tilt sensor, wherein the at least one driver is operable to maneuver the support so as to counteract a change of an angle of slope of the flywheel relative to the Earth due to the detected change of an angle of slope of the floating vessel (paragraphs 0041-42).
Alston fails to disclose at least one pivot shaft coupled between the support and the floating vessel so that the flywheel is pivotable around a rotational axis of the at least one pivot shaft and wherein the support is configured to support the flywheel with a rotational axis of the flywheel perpendicular to the rotational axis of the at least one pivot shaft.
Gok discloses a support on a marine vehicle.
Gok discloses a pivot shaft (3) to turn the support (2) relative to the floating vessel (5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Alston to include the pivot support of Gok as described in the claims as a combination of known prior art elements in which the pivot shaft would serve the same function of allowing the deck/support to maintain the desired level.  One of ordinary skill in the art would find the success predictable as the two systems aim to have the same result of maintaining a level support.
CLAIM 2:  At least one tilt sensor is configured to measure an angle of slope of the floating vessel relative to the Earth (see paragraph 0041).
CLAIM 3:  At least one tilt sensor is configured to measure an angle of slope of the support relative to the Earth (see paragraphs 0041-42).
CLAIM 4:  At least one driver comprises an extending member to manoeuvre the support relative to the floating vessel (see Fig. 6).
CLAIM 6:  Alston discloses the apparatus of claim 1 (see above), wherein the apparatus is for being used on a floating vessel (1) and comprises a support (65) for a flywheel, the method comprising supporting a flywheel by a support coupled between the flywheel and the flowing vessel, the flywheel configured to store electrical energy from and supply electrical energy to the at least one energy system. Measuring an angle of slope of the floating vessel relative to the Earth; obtaining an angle of slope of the support relative to the floating vessel, based on the measured angle of slope and on a target angle of slope for the support to obtain relative to the Earth; and manoeuvring the support relative to the floating vessel so as to obtain the obtained angle of slope (see paragraphs 0041-42 for method steps).
Alston fails to disclose rotation the support relative to the floating vessel.
Gok discloses a pivot shaft (3) to turn the support (2) relative to the floating vessel (5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Alston to include the pivot support of Gok as described in the claims as a combination of known prior art elements in which the pivot shaft would serve the same function of allowing the deck/support to maintain the desired level.  One of ordinary skill in the art would find the success predictable as the two systems aim to have the same result of maintaining a level support.
CLAIM 7:  Alston discloses the apparatus according to claim 1 (see above).  The apparatus is for being used on a floating vessel (1) and comprises a support (65) for a flywheel (20).  The method comprising measuring an angle of slope of the support relative to the Earth; obtaining a change of angle of slope of the support, based on the measured angle of slope and on a target angle of slope for the support to obtain relative to the Earth; maneuvering the support relative to the floating vessel so as to perform the obtained change of angle of slope (see paragraphs 0041-42).
Alston fails to disclose rotation the support relative to the floating vessel.
Gok discloses a pivot shaft (3) to turn the support (2) relative to the floating vessel (5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Alston to include the pivot support of Gok as described in the claims as a combination of known prior art elements in which the pivot shaft would serve the same function of allowing the deck/support to maintain the desired level.  One of ordinary skill in the art would find the success predictable as the two systems aim to have the same result of maintaining a level support.
CLAIM 8:  Alston discloses a floating vessel (1) and the apparatus of claim 1 (see above).
CLAIM 9:  Alston discloses at least one driver (64) configured to maneuver the support relative to the floating vessel so that the maneuver is based on a rotation axis parallel to the roll axis of the floating vessel (see paragraph 0041).
CLAIM 10:  The pivot shaft being configured arranged with a rotation axis parallel to the roll axis of the floating vessel (see figures).
CLAIM 11:  The support is adapted to support the flywheel with a rotation axis parallel to the pitch axis of the floating vessel (see Figures).
CLAIM 12:  Alston fails to disclose a drillship.
Examiner takes official notice that drillships are well known in the art as a type of floating vessel.
It would have been obvious to one of ordinary skill in the art to substitute the vessel of Alston with a known drillship as described in the claims as a simple substitution of one known floating vessel for another.  The results would be predictable as both vessels are subject to wave motions.
Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive.
As discussed above, the system of Gok discloses drives (3) that allow for rotational movement of the base.  As shown in Figure 1, the drives are at angles relative to the vessel.  Thus, the selective movement of the drives allow the support structure to be rotated as required by the positioning means.  Therefore, the prior art teaches the limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679